Citation Nr: 1021367	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to 
December 1952. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision, which 
granted service connection for GERD and assigned a 10 percent 
disability evaluation.  

In April 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the Veteran was afforded an examination for his disability in 
July 2007, the Veteran testified at his April 2010 hearing 
that his symptoms have increased in severity since that 
examination.  The United States Court of Appeals for Veterans 
Claims has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Additionally, the Veteran indicated at his hearing 
that he has pain in his arm and shoulders; it is unclear 
whether those symptoms are related to his service-connected 
GERD.  As the current level of disability is at issue, a 
contemporaneous examination for the Veteran's GERD is 
necessary to accurately assess his disability picture, 
including any related arm and shoulder pain.

Also, in April 2010, the Board received additional evidence 
from the Veteran.  This evidence has not been reviewed by the 
agency of original jurisdiction, and neither the Veteran nor 
his representative has included a written waiver of this 
procedural right with the evidence received.  38 C.F.R. §§ 
19.37, 20.1304 (2009).  Thus, on remand, the RO must consider 
the newly submitted evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran an examination to 
determine the current level of severity of 
his GERD.  The claims folder and a copy of 
this Remand must be made available to the 
examiner who should indicate on the 
examination report that (s)he has reviewed 
the folder in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating GERD.  The examiner should also 
specifically address the Veteran's 
complaints of arm and shoulder pain and 
determine whether they are related to 
GERD. 

2.	Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim, to 
include review of all evidence received 
since the July 2009 statement of the case.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



